Citation Nr: 1451423	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hematuria.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a right leg disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and New Orleans, Louisiana, respectively, which denied the benefits sought on appeal.

In March 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for right ankle and right leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On March 21, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals of entitlement to service connection for PTSD, hematuria, neck disability, right shoulder disability, and back disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for hematuria are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for neck disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for right shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for back disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During the March 2012 videoconference hearing, the Veteran indicated that he wished to withdraw his claims of service connection for PTSD, hematuria, neck disability, right shoulder disability, and back disability.  The withdrawal is documented in the hearing transcript, which has been associated with the claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for PTSD, hematuria, neck disability, right shoulder disability, and back disability, and they must be dismissed.


ORDER

The claim of entitlement to service connection for PTSD is dismissed.  

The claim of entitlement to service connection for hematuria is dismissed.  

The claim of entitlement to service connection for neck disability is dismissed.  

The claim of entitlement to service connection for right shoulder disability is dismissed.  

The claim of entitlement to service connection for back disability is dismissed.  


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for right ankle and right leg disabilities.

In an August 2010 private opinion, the Veteran's treating physician opined that the Veteran had venous insufficiency and patella bursitis in the right lower extremity related to his military service.  The private physician did not, however, provide a detailed rationale for this opinion.  

In August 2011, the Veteran was afforded a VA examination to determine the nature and etiology of any right leg or ankle disability and any varicose veins.  The examiner determined that the Veteran did not have any right leg or ankle disability related to his varicose veins.  The examiner provided a negative opinion with respect to the Veteran's varicose veins, but it does not appear that the examiner determined whether the Veteran had a current disability of the right ankle or right leg related, and if so, whether they were related to his military service. 

The Board finds that both the 2010 and 2011 opinions are insufficient for deciding the Veteran's claims.  As such, the claims must be remanded for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the Veteran's claimed right ankle and right leg disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  Relevant Virtual VA and VBMS records (if any) must be reviewed.

The examiner should diagnose any right ankle and right leg disabilities present.  For the Veteran's claimed right ankle and right leg disabilities, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability was caused by or etiologically related to active duty. 

The examiner is asked to address the August 2008 progress note from the Veteran's treating physician, which suggests a link between a current right leg disability and service. 

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

2.  Following completion of the above, the AOJ must readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


